 



CORRUVEN, INC.

SUBSCRIPTION AGREEMENT FOR CANADIAN INVESTORS

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated December 6, 2013, is
executed by and between Corruven, Inc., a Nevada corporation (the “Company”),
and the undersigned investor tendering to the Company a duly-executed signature
page and Schedule A – Canadian Certificate of Accredited Investor to this
Agreement (each a “Purchaser’), with reference to the following facts:

 

A.           The Company is conducting an offering (“Offering”) of Units (the
“Units”) consisting of: (i) 1,100,000 shares common stock, par value $0.001 (the
“Common Stock”) at a purchase price of $0.60 per share; and (ii) warrants to
purchase 1,100,000 shares of Common Stock at $0.75 per share (the “Warrants”).
In connection with such offering, the Company will accept maximum investment
proceeds of $660,000.00. (All monetary amounts described herein refer to United
States Dollars).

 

B.           Each Purchaser has agreed to purchase the number of Units,
indicated on the signature page tendered by the Purchaser to the Company, at a
per Unit purchase price of US$660,000.00 (with the Purchaser’s aggregate
purchase price being herein referred to as the “Purchase Price”).

 

C.           The Company and each Purchaser are entering into this Agreement to
reflect the terms and conditions with respect to the Purchaser’s investment in
the Company represented by the Units.

 

D.           Each Purchaser has received a copy of the Company’s Term Sheet
(“Term Sheet”) attached hereto as Schedule B.

 

E.             Each Purchaser has received a copy of the Company’s Investor
Suitability Questionnaire attached hereto as Schedule C.

 

F.           As to each Purchaser, this Agreement shall become effective and
binding upon the Company only when (i) this Agreement is accepted by the Company
(as indicated by the Company’s execution of this Agreement and countersignature
of the Purchaser’s signature page to this Agreement, with such action being
herein referred to as the “Acceptance”) and (ii) delivery is made by Purchaser
to the Company of the Payment (defined below).

 

NOW, THEREFORE, in respect of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.          SUBSCRIPTION

 

a.           The Purchaser hereby agrees to subscribe for and to purchase the
number of Units set forth on such Purchaser’s signature page hereto (the
“Subscription”) in exchange for the Purchase Price (which shall be paid in
United States Dollars).

 

b.           With respect to each Purchaser, following (i) the Company’s
Acceptance and (ii) the Company’s receipt of immediately available funds
representing the Purchaser’s Purchase Price (the “Payment”), the Company shall
issue to such Purchaser appropriate certificates representing the securities
underlying each Unit (collectively the “Securities”) purchased hereby.

 

2.          REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

a.           By executing this Agreement, the Purchaser (on its own behalf and,
if applicable, on behalf of each person on whose behalf the Purchaser is
contracting) represents, confirms, acknowledges and warrants to and covenants
with the Company that:

 

(i)if the Purchaser is an individual, the Purchaser is of the full age of
majority in the jurisdiction in which this Agreement is executed and is legally
competent to execute and deliver this Agreement, to perform all of its
obligations hereunder, and to undertake all actions required of the Purchaser
hereunder;

 

 

 

 

(ii)if the Purchaser is not an individual, the Purchaser has the requisite
power, authority, legal capacity and competency to execute and deliver this
Agreement, to perform all of its obligations hereunder, and to undertake all
actions required of the Purchaser hereunder, and all necessary approvals of its
directors, partners, shareholders, trustees or otherwise with respect to such
matters have been given or obtained;

  

(iii)if the Purchaser is a legal entity, the Purchaser is duly incorporated and
validly existing under the laws of its jurisdiction of incorporation, and all of
the underlying investors in such legal entity are “Accredited Investors”;

  

(iv)this Agreement has been duly and validly authorized, executed and delivered
by, and constitutes a legal, valid, binding and enforceable obligation of, the
Purchaser;

  

(v)if the Purchaser is acting as agent for a principal (beneficial owner), the
Purchaser is duly authorized to execute and deliver this Agreement (including
the consents and acknowledgements set out herein) and all other necessary
documents in connection with such subscription on behalf of such principal, and
this Agreement has been duly authorized, executed and delivered by or on behalf
of, and constitutes a legal, valid, binding and enforceable obligation of, such
principal;

  

(vi)the execution, delivery and performance by the Purchaser of this Agreement
and the completion of the transactions contemplated hereby do not and will not
result in a violation of any law, regulation, order or ruling applicable to the
Purchaser, and do not and will not constitute a breach of or default under any
of the Purchaser’s constating documents (if the Purchaser is not an individual)
or any agreement to which the Purchaser is a party or by which it is bound;

  

(vii)the Purchaser understands that no securities commission, stock exchange,
governmental agency, regulatory body or similar authority has made any finding
or determination or expressed any opinion with respect to the merits of
investing in the Units;

  

(viii)no prospectus has been filed by the Company with any securities commission
or similar regulatory authority in any jurisdiction in connection with the
issuance of the Units and that it is a condition of the Offering that the
issuance of the Units be exempted from the prospectus requirements under the
provisions of applicable securities laws of the Purchaser’s jurisdiction of
residence and as a result:

 

(A)the Purchaser is restricted from using most of the civil remedies available
under applicable securities laws;

  

(B)the Purchaser may not receive information that would otherwise be required to
be provided to it under applicable securities laws; and

  

(C)the Company is relieved from certain obligations that would otherwise apply
under applicable securities laws;

 

(ix)neither the Company nor any of its representative directors, employees,
officers or affiliates, have made any representations (written or oral) to the
Purchaser:

 

(A)regarding the future value of the Units;

  

(B)that any person will resell or repurchase the Units; or

  

(C)that any person will refund the purchase price of the Units;

 

(x)the Purchaser has been advised to consult and has consulted with its own
legal and financial advisors with respect to the suitability of the Units as an
investment for the Purchaser, the tax consequences of purchasing and dealing
with the Units, and the resale restrictions and “hold periods” to which the
Units are or may be subject under applicable securities laws or stock exchange
rules, and has not relied upon any statements made by or purporting to have been
made on behalf of the Company with respect to such suitability, tax consequences
and resale restrictions;

 

 

 

  

(xi)the Purchaser is resident in, and subject to the securities laws of, the
jurisdiction indicated on the signature page of this Agreement as the
“Purchaser’s Residential Address”, and is not resident in, or otherwise subject
to the securities laws of, any other jurisdiction, and that all notices and
communications to the Purchaser pursuant hereto may be given to that address;

  

(xii)the Purchaser and/or the Company may be required to provide applicable
securities regulatory authorities or stock exchanges with information concerning
the identities of the beneficial purchasers of the Units and that the Purchaser
agrees that, notwithstanding that the Purchaser may be purchasing the Units as
agent for an undisclosed principal, the Purchaser will provide to the Company,
on request, particulars as to the identity of such undisclosed principal as may
be required by the Company in order to comply with the foregoing;

  

(xiii)unless the Purchaser is purchasing pursuant to clause (xiv) below, the
Purchaser is purchasing the Units as principal for its own account and the
Purchaser is resident in Canada, and is an “Accredited Investor” and has
executed and delivered to the Company a “Canadian Certificate of Accredited
Investor” in the form attached hereto as Schedule “A” (with the schedule
initialed as indicated) indicating that the Purchaser fits within one of the
categories of “Accredited Investor” set forth therein;

  

(xiv)if the Purchaser is not purchasing the Units as principal for its own
account, then:

 

(A)the Purchaser is duly authorized to execute and deliver this Agreement and
all other necessary documentation in connection with the purchase of Units on
behalf of each beneficial purchaser for whom the Purchaser acts;

  

(B)the Purchaser acknowledges that the Company may be required by law to
disclose, on a confidential basis, to certain regulatory authorities, the
identity of each purchaser of Units for whom the Purchaser may be acting; and

  

(C)the Purchaser and each beneficial purchaser for whom the Purchaser acts are
resident in the jurisdiction indicated on the signature page of this Agreement
as the “Purchaser’s Residential Address” and the Purchaser is acting as agent
for one or more principals who are disclosed on the signature page of this
Agreement, each of which principals is purchasing as a principal for its own
account, not for the benefit of any other person, and not with a view to the
resale or distribution of all or any of the Units and each of which principals
fully complies with the criteria set forth paragraph (xiii) above as is
applicable to such principal by virtue of its residence;

 

(xv)if the Purchaser, or any disclosed principal for whom the Purchaser is
contracting, is not an individual, all of the underlying investors in such legal
entity are “Accredited Investors”;

  

(xvi)other than the this Agreement, the Term Sheet, the Form S-1 Registration
Statement filed with the United States Securities and Exchange Commission (which
the Purchaser acknowledges and confirms was not the form of initial contact with
the Company) and other due diligence documentation provided by the Company to
the Purchaser (collectively the “Investment Information”), the Purchaser has not
requested and has not received or been provided with, nor has it requested, nor
does it have any need to receive, any additional document describing the
business and affairs of the Company in order to assist them in making an
investment decision in respect of the Units;

  

(xvii)the Purchaser has not relied upon any advertisement in printed media of
general and regular paid circulation or on radio, television or other form of
telecommunication or any other form of advertisement (including electronic
display or the Internet) or sales literature (including any U.S. registration
statements) with respect to the distribution of the Units;

  

(xviii)the Purchaser is relying solely upon the Investment Information and not
upon any oral representation as to fact or otherwise made by or on behalf of the
Company;

 



 

 

 

(xix)the Purchaser is not a “U.S. Person” and is not acquiring the Units for the
account or benefit of a U.S. Person or a person in the United States;

 

(xx)the Units have not been offered to the Purchaser in the United States, and
the individuals making the order to purchase the Units and executing and
delivering this Agreement on behalf of the Purchaser were not in the United
States when the order was placed and this Agreement was executed and delivered;

 

(xxi)the Purchaser will not offer or sell any of the Units in the United States
unless such securities are registered under the United States Securities Act of
1933, as amended (the “Act”) and the securities laws of all applicable states of
the United States, or an exemption from such registration requirements is
available;

 

(xxii)if required by applicable securities legislation or regulatory policy or
by any securities commission, stock exchange or other regulatory authority, the
Purchaser will execute, deliver, file and otherwise assist the Company in filing
such reports, undertakings, further assurances and other documents with respect
to the issue of the Units as may be required;

 

(xxiii)the Purchaser has had an opportunity to read the Term Sheet, ask
questions and receive answers from the Company and its officers and directors
regarding matters relevant to the Company and an investment therein (e.g., as
represented by the Subscription) including, without limitation, (i) the terms
and conditions of the Subscription, (ii) the Company’s intended use of the
proceeds of the Offering, (iii) the Company’s capitalization and charter
documents, (iv) the status and nature of the Company’s assets, (v) the status
and nature of the Company’s liabilities (including amounts and other obligations
owed to third parties), (vi) the Company’s current third party arrangements,
(vii) the early-stage nature of the Company’s intended business, (viii) the
business prospects and financial affairs of the Company, (ix) the competitive
environment which the Company and its proposed products and services face,
(x) the status of arrangements between the Company and third parties regarding
intellectual property rights which may be useful in connection with the
Company’s business, and, (xi) the Company’s imminent need for substantial
amounts of additional financing;

 

(xxiv)the Purchaser has had the opportunity to obtain any and all information
which the Purchaser deemed necessary to evaluate the Company and the investment
represented by the Subscription as well as to verify the accuracy of information
otherwise provided to the Purchaser;

 

(xxv)the Purchaser is experienced in making investments in the unregistered and
restricted securities of development stage companies and understands that such
investments (including the Subscription) involve a high degree of speculation
and risk;

 

(xxvi)the Purchaser has such knowledge and experience in financial and business
matters that the Purchaser is capable of evaluating the merits and risks of the
investment in the Company represented by the Subscription and, by reason of the
Purchaser’s financial and business experience, the Purchaser has the capacity to
protect the Purchaser’s interest in connection with the Subscription;

 

(xxvii)the Purchaser is financially able to bear the economic risk of the
investment represented by the Subscription, including a total loss of such
investment; and

 

(xxviii)the Purchaser has either (i) a preexisting personal or business
relationship with the Company or one or more of its officers, directors or
control persons or (ii) by reason of the Purchaser’s business or financial
experience, the Purchaser is capable of evaluating the risks and merits of the
investment represented by the Subscription and of protecting the Purchaser’s own
interests in connection with such investment.

 

b.           The Units are being acquired by the Purchaser (i) solely for
investment purposes, (ii) for the Purchaser’s own account only and (iii) not for
sale, transfer or with a view to any distribution of all or any part of such
Units. No other person will have any direct or indirect beneficial interest in
the Units.

 

 

 

c.           The Purchaser understands that no public market now exists for any
securities of the Company and that the Company has made no assurances or
representations whatsoever that a public market will ever exist for any of the
Company’s securities.

 

d.           The Purchaser has not engaged any brokers, finders or agents and
has not incurred, and will not incur, directly or indirectly, any liability for
brokerage or finder’s fees or agents’ commissions, or any similar charges in
connection with this Agreement and the transactions contemplated
hereby.         

 

3.          REPRESENTATIONS AND WARRANTIES OF COMPANY

 

a.           The Company represents and warrants to the Purchaser, and
acknowledges that it is relying upon such representations and warranties in
entering into this Subscription Agreement or purchasing the Units, as the case
may be, that:

 

(i)          Incorporation and Organization: The Company is a valid and
subsisting corporation under the laws of Nevada and has all requisite corporate
power and authority to carry on its business as now conducted or proposed to be
conducted and to own or lease and operate the properties and assets thereof and
the Company has all requisite corporate power and authority to enter into,
execute and deliver this Subscription Agreement and to carry out the obligations
thereof hereunder;

 

(ii)         Extra-provincial Registration: The Company is licensed, registered
or qualified as an extra-provincial or foreign corporation in all jurisdictions
where the character of the property or assets thereof owned or leased or the
nature of the activities conducted by it make licensing, registration or
qualification necessary and is carrying on the business thereof in compliance
with all applicable laws, rules and regulations of each such jurisdiction;

 

(iii)        Authorized Capital: Immediately prior to the closing of the
Offering, the Company’s  capital stock shall consist of an aggregate of
95,000,000 shares of Common Stock, of which 20,826,111 shares will be issued and
outstanding and 5,000,000 shares of preferred stock, of which 100,000 shares
will be issued and outstanding as “Series A Preferred Stock”, all issued and
outstanding as fully paid and non-assessable shares in the capital stock of the
Company, and, for greater certainty, excluding any shares of common stock to be
issued to the Purchaser as Units;

 

(iv)         No Pre-emptive Rights: At the closing time of the Offering, the
issue of the Units will not be subject to any effective pre-emptive right or
other contractual right to purchase securities granted by the Company or to
which the Company is subject;

 

(v)          Issue of Units.  All necessary Company corporate action has been or
will be taken to authorize the issue and sale of, and the delivery of
certificates representing the Units and, upon payment of the Purchase Price, and
the issue thereof, the Units will be validly issued as fully paid and
non-assessable;

 

(vi)         Consents, Approvals and Conflicts. Except as shall have been
obtained by the closing time of the Offering, none of the offering and sale of
the Units, the execution and delivery of this Subscription Agreement or of the
certificates representing the Units, compliance by the Company with the
provisions of this Subscription Agreement or the consummation of the
transactions contemplated herein for the consideration and upon the terms and
conditions as set forth herein do or will: (i) require the consent, approval, or
authorization, order or agreement of, or registration or qualification with, any
governmental agency, body or authority, court, stock exchange, securities
regulatory authority or other person; (ii) conflict with or result in any breach
or violation of any of the provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, lease or other agreement or instrument to
which the Company is a party or by which it or any of the properties or assets
thereof is bound; or (iii) conflict with or result in any breach or violation of
any provisions or, or constitute a default under the constating documents of the
Company or any resolution passed by the directors (or any committee thereof) or
shareholders of the Company, or any statute or any judgment, decree, order,
rule, policy or regulation of any court, governmental authority, any arbitrator,
or securities regulatory authority applicable to the Company or any of the
properties or assets thereof which could have a material adverse effect on the
condition (financial or otherwise), business, properties or results of
operations of the Company;

 

(vii)        Authority and Authorization. The Company has full corporate power
and authority to enter into this Subscription Agreement and to do all acts and
things and execute and deliver all documents as are required hereunder to be
done, observed, performed or executed and delivered by it in accordance with the
terms hereof and the Company has taken all necessary corporate action to
authorize the creation, execution, delivery and performance of this Subscription
Agreement, the certificates representing the Units, and to observe and perform
the provisions of this Subscription Agreement, in accordance with the provisions
hereof;

 

 

 

  

(viii)      Validity and Enforceability. This Subscription Agreement has been
authorized, executed and delivered by the Company and constitutes a valid and
legally binding obligation of the Company enforceable against the Company in
accordance with its terms;

 

(ix)         No Cease Trade Order: No order preventing, ceasing or suspending
trading in any securities of the Company or prohibiting the issue and sale of
securities by the Company has been issued and no proceedings for either of such
purposes have been instituted or, to the best of the knowledge of the Company,
are pending, contemplated or threatened;

 

(x)          Statutory Liens.  The Company has paid in full all amounts, if any,
owing to employees and otherwise and there are no claims or, to the best of the
Company’s knowledge, any potential claims against it by former employees for
wrongful dismissal.  The Company has, with respect to its employees, deducted
and paid to the appropriate government authorities all payroll source deductions
as required, including workers' compensation, unemployment insurance and income
tax.  The Company has collected and remitted all amounts required by all
government authorities as goods and services, tax, customs duties and excise
taxes, provincial sales tax or harmonized sales tax, education and health tax
and other taxes of similar nature;

 

(xi)         Income Tax Matters.  The Company has prepared and filed all tax
returns for all tax periods ended prior to the date of this Subscription
Agreement and has paid all income taxes relating thereto which are due and
payable;

 

(xii)        Indebtedness.  Other than those disclosed to the Purchaser in the
Investment Information, the Company does not have any other bonds, debentures,
mortgages, promissory notes or other indebtedness outstanding and is not under
any other obligation to create or issue any bonds, debentures, mortgages,
promissory notes or other indebtedness;

 

(xiii)      Intellectual Property.  The Company is the beneficial owner of (or
maintains license rights to pursuant to the Intellectual Property License
Agreement with Corruven Canada, Inc. (the “IP License Agreement”) acknowledged
as delivered to the Investor as part of the Investment Information) all
trade-marks, trade names, business names, patents, inventions, know-how,
copyrights, service marks, brand names, domain names, industrial designs and all
other industrial or intellectual property owned, used or licensed by the Company
in carrying on its business (collectively, the “Intellectual Property”), free
and clear of all encumbrances, other than those governed by the IP License
Agreement. The Company is not aware of a claim of any infringement or breach of
any intellectual property rights of any other person by the Company, nor has the
Company received any notice that the conduct of its business, including the use
of the Intellectual Property, infringes upon or breaches any intellectual
property rights of any other person, and the Company has no knowledge of any
infringement or violation of any of the rights of the Company in the
Intellectual Property.  To the best knowledge of the Company, the conduct of its
business does not infringe upon the patents, trade-marks, licenses, trade names,
business names, copyright or other intellectual property rights, domestic or
foreign, of any other person.  The Company has no knowledge of any state of
facts which casts doubt on the validity or enforceability of any of the
Intellectual Property owned or licensed by the Company;

 

(xvi)        Good Standing of Agreements.  The Company is not in default or
breach of any of its obligations under any one or more contracts to which it is
a party or by which it or its assets are bound and there exists no state of
facts which, after notice or lapse of time or both, would constitute such a
default or breach.  All such contracts are now in good standing and in full
force and effect, the Company is entitled to all benefits thereunder and, to the
best of the knowledge of the Company, the other parties to such contracts are
not in default or breach of any of their obligations thereunder; and

 

(xx)         Full Disclosure.  The Company has disclosed all material
information relating to its business to the Subscriber and such disclosure was
true and accurate in all material respects.  There has been no event,
transaction or information that has come to the attention of the Company that
has not been disclosed to the Purchaser in writing that could reasonably be
expected to have a material adverse effect on the assets, business or condition
(financial or otherwise) of the Company. Neither this Subscription Agreement nor
any document to be delivered pursuant to this Agreement by the Company nor any
certificate or other closing document delivered by the Company in connection
with the Purchaser's subscription for Units contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading.

 

 

 

 

b.           The Company confirms and agrees that the above representations,
warranties and covenants are and will be true and correct: (i) as of the
execution of this Subscription Agreement; (ii) as of the closing time of the
Offering and issuance of the Units; and (iii) the Purchaser may rely upon such
representations, warranties and covenants for a period of two (2) years
following the closing time of the Offering and issuance of the Units.

 

4.          COVENANTS OF THE COMPANY

 

a.           The Company hereby covenants to the Purchaser that:

 

(i)          Securities Filings. Forthwith after the closing time of the
Offering, the Company shall file such forms and documents as may be required
under the applicable securities legislation in conjunction with the exemption of
the Offering and issue of the Units from prospectus and, if applicable,
registration requirements, which, without limiting the generality of the
foregoing, shall include a Canada Form 45-106F1 as prescribed by Canada National
Instrument 45-106 – Prospectus and Registration Exemptions;

 

(ii)         Compliance with Covenants. The Company shall perform and carry out
all of the acts and things to be completed by it as provided in this
Subscription Agreement;

 

(iii)        Fulfillment of Closing Conditions. The Company shall use its
reasonable commercial efforts to fulfill, at or prior to the closing time of the
Offering, each of the conditions set out in this Subscription Agreement to be
satisfied by such date; and

 

(iv)         Officer’s Certificate. Upon the closing time of the Offering, an
executive officer of the Company shall have delivered to the Purchaser a
certificate, duly executed by such officer and certifying that to the best of
such officer’s knowledge and belief, the representations and warranties of the
Company set forth in this Agreement are true and correct.

 

5.          UNDERSTANDINGS AND ACKNOWLEDGEMENTS

 

a.           The Purchaser acknowledges that the Securities have not been: (i)
registered under the Act, or qualified under the California Corporate Securities
Law of 1968, as amended, or any other applicable blue sky laws in the United
States in reliance, in part, on the representations and warranties herein; or
(ii) qualified by a prospectus in any jurisdiction in Canada.

 

b.           The Purchaser understands that (i) the Securities are “restricted
securities” under United States federal securities laws (e.g., the Act) insofar
as the Securities will be acquired from the Company in a transaction not
involving a public offering, (ii) under such laws and applicable regulations,
the Securities may be resold without registration under the Act only in certain
limited circumstances and (iii) in the absence of registration under the Act
(which is not presently contemplated and with respect to which the Company has
no obligation) the Securities must be held indefinitely. Each Purchaser
understands the resale limitations imposed by the Act and is familiar with Rule
144 under the Act, as presently in effect, and the conditions which must be met
in order for Rule 144 to be available with respect to the resale of “restricted
securities”. Each Purchaser understands that the Company does not presently meet
conditions for the availability of Rule 144 under certain circumstances (e.g.,
the provision of current “public company” information). The Purchaser further
understands that the Securities may not be transferred or resold in Canada
unless a prospectus in respect of the Securities has been filed and receipted in
their local jurisdiction except as permitted by National Instrument 45-102
Resale of Securities (adopted in Quebec as Regulation 45-102 respecting Resale
of Securities).

 

c.           The Purchaser understands that any certificates evidencing the
Securities will bear one or all of the following legends:

 

(i)“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY’S COUNSEL.”

 

 

 

 

(ii)“THESE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S.PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AND WITHOUT REGISTRATION WITH
THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN
RELIANCE UPON REGULATION S PROMULGATED UNDER THE SECURITIES ACT, TRANSFER OF
THESE SHARES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO
AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. THIS CERTIFICATE MAY NOT BE
TRANSFERRED UNTIL AFTER ONE YEAR FROM THE DATE OF THIS CERTIFICATE.”

 

(iii)Any legend required by applicable state securities laws.

 

(iv)Any legend required by any applicable shareholders’ agreement.

 

(v)For certificates issued to Canadians: “Unless permitted under securities
legislation, the holder of this security must not trade the security before the
date that is 4 months and a day after the later of (i)
_______________________________[ the distribution date], and (ii) the date the
issuer became a reporting issuer in any province or territory.”

 

d.           The Purchaser further acknowledges that:

 

(i)the Company is relying upon the Purchaser’s representations, warranties and
covenants contained in this Agreement (including the schedules hereto) and the
documents delivered pursuant to this Agreement;

 

(ii)this subscription is subject to rejection or acceptance by the Company in
whole or in part, and is effective only upon acceptance by the Company;

 

(iii)the Purchaser is responsible for obtaining and has obtained such legal
advice as it considers appropriate in connection with the execution, delivery
and performance by it of this Agreement;

 

(iv)if the Purchaser is not purchasing as principal, any reference to the term
“Purchaser” in this Agreement shall be interpreted to mean the Purchaser on its
own behalf and each beneficial purchaser for whom the Purchaser is acting; and

 

(v)by its execution of the signature page of this Agreement, the Purchaser
acknowledges and consents to (i) the fact the Company is collecting the
Purchaser’s (and any beneficial purchaser’s) personal information for the
purpose of completing the Purchaser’s subscription, (ii) the Company is
retaining the personal information for as long as permitted or required by
applicable law or business practices, and (iii) the fact that the Company may be
required by applicable securities laws and stock exchange rules to provide
regulatory authorities any personal information provided by the Purchaser
respecting itself (and any beneficial purchaser).

 

6.          COVENANTS

 

a.           Without in any way limiting the representations set forth above,
the Purchaser further agrees not to make any disposition of all or any portion
of the Securities purchased hereunder unless and until:

 

(i)there is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement and any applicable requirements of state securities laws;
or

 

 

 

 

(ii)such Purchaser shall have (i) notified the Company of the proposed
disposition, (ii) furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, and, (iii) furnished the
Company with a written opinion of counsel, reasonably satisfactory to the
Company, that such disposition will not require registration of any securities
under the Act or the consent of (or a permit from) any authority under any
applicable state securities laws.

 

In addition, Canadian residents shall provide the Company with evidence that the
proposed disposition shall comply with applicable Canadian provincial and
federal securities laws, as applicable.

 

b.           In the case of any disposition of any Securities pursuant to Rule
144 under the Act, then in addition to the matters set forth in paragraph
6(a)(ii) above, the Purchaser at issue shall promptly forward to the Company a
copy of any Form 144 filed with the Securities and Exchange Commission (the
“SEC”) with respect to such disposition and a letter from the executing broker
satisfactory to the Company evidencing compliance with Rule 144. If Rule 144 is
amended or if the SEC’s interpretations thereof in effect at the time of any
such disposition by the Purchaser have changed from the SEC’s present
interpretations thereof, the Purchaser at issue shall provide the Company with
such additional documents as the Company may reasonably require.

 

c.           The Purchaser agrees, and it is a condition of the Company’s
obligations hereunder, that the representations, warranties and covenants of the
Purchaser herein and in documents delivered pursuant hereto will be true and
correct both as of the execution of this Agreement and as of the closing date of
the Offering, and will survive the completion of the distribution of the Units
and any subsequent disposition by the Purchaser of the Units.

 

7.          MISCELLANEOUS

 

a.           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of California, Unites States of America
(without regard to the conflicts of law principles thereof). All legal actions
arising under this Agreement shall be instituted in state court in the North
County of San Diego, State of California, and both Company and Purchaser consent
to such jurisdiction and venue.

 

b.           This Agreement embodies the entire understanding between the
parties and supersedes any prior understandings, agreements and arrangements
between the parties respecting the subject matter hereof. There are no
representations, warranties, agreements, arrangements or understandings, oral or
written, between the parties hereto relating to the subject matter of this
Agreement which are not fully expressed herein.

 

c.           This Agreement may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. The execution and delivery of signatures for this Agreement may
occur via telecopy, and such telecopied signature pages shall have the force and
effect of original signature pages.

 

d.           If any legal action or proceeding arising out of or relating to
this Agreement is brought by either party, the prevailing party shall be
entitled to receive from the other party, in addition to any other relief that
may be granted, the reasonable attorneys’ fees, costs (including without
limitation expert witnesses’ fees), and expenses incurred in the action or
proceeding by the prevailing party.

 

***SIGNATURE PAGE FOLLOWS***

 

 

 

 

SIGNATURE Page and Details of Subscription

 

          Purchaser Price:  US $   660,000.00          Full Legal Name of
Purchaser (please print)             By:         Signature of Purchaser or its
Authorized Representative   Number of Units subscribed for:            
1,100,000 Official Title or Capacity (please print)                 Name of
Signatory (please print name of individual whose signature appears above if
different than name of Purchaser)   If the Purchaser is signing as agent for a
principal (beneficial owner) and is not deemed to be purchasing as principal
under National Instrument 45-106 complete the following and ensure that Schedule
A is completed on behalf of such principal:  Purchaser’s Residential Address
(including postal code)        N/A   (Name of Principal)           N/A
 Telephone Number (including area code)   (Principal’s residential address)    
        e-mail Address               Social Insurance No. or Business No.    

  

Register the Units as follows:   Deliver the Units as follows:          
[tlogo.jpg] Same as registered address, or Name         Name       Account
reference, if applicable         Account reference, if applicable       Address
(including postal code)   Contact Name           Address (including postal code)
                      Telephone Number (including area code)

 

ACKNOWLEDGMENT AND ACCEPTANCE: The Company hereby accepts the above Subscription
on the terms and conditions contained in this Agreement.

 

Dated: December 6, 2013.

 

Corruven, Inc., a Nevada corporation

 

    By: Alain Belanger   Its: Chief Executive Officer  

 



 

